                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     ADTRADER, INC., et al.,                           Case No.17-cv-07082-BLF (VKD)
                                                       Plaintiffs,
                                   9
                                                                                           INTERIM ORDER RE JOINT
                                                 v.                                        DISCOVERY LETTER RE PRIVILEGE
                                  10
                                                                                           DISPUTE
                                  11     GOOGLE LLC,
                                                                                           Re: Dkt. No. 197
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The parties have submitted a joint discovery letter brief concerning a privilege dispute over

                                  15   GOOG-ADTR-00016152. Dkt. No. 197. The disputed document has not been lodged with the

                                  16   Court. The Court requests that Google lodge with the Court redacted and unredacted versions of

                                  17   the document in question for this Court’s in camera review by August 30, 2019.

                                  18          IT IS SO ORDERED.

                                  19   Dated: August 28, 2019

                                  20

                                  21
                                                                                                   VIRGINIA K. DEMARCHI
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
